
	

114 HR 5526 IH: To improve the authority of the Secretary of Veterans Affairs to hire and retain physicians and other employees of the Department of Veterans Affairs, and for other purposes.
U.S. House of Representatives
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5526
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2016
			Mr. Wenstrup (for himself and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To improve the authority of the Secretary of Veterans Affairs to hire and retain physicians and
			 other employees of the Department of Veterans Affairs, and for other
			 purposes.
	
	
		1.Table of contents
 The table of contents for this Act is as follows:  Sec. 1. Table of contents. Sec. 2. Appointment and pay for directors of medical centers and Veterans Integrated Services Networks. Sec. 3. Modification to annual determination of staffing shortages in Veterans Health Administration. Sec. 4. Repeal of compensation panels to determine market pay for physicians and dentists. Sec. 5. Executive management fellowship program. Sec. 6. Accountability of leaders for managing the Department of Veterans Affairs. Sec. 7. Modification to veterans preference. Sec. 8. Reemployment of former employees. Sec. 9. Recruiting database. Sec. 10. Human resources academy. Sec. 11. Promotional opportunities for technical experts. Sec. 12. Comptroller General study on succession planning. Sec. 13. Information on hiring effectiveness. Sec. 14. Employment of students and recent graduates. Sec. 15. Exit surveys.  2.Appointment and pay for directors of medical centers and Veterans Integrated Services Networks (a)AppointmentParagraph (4) of section 7306(a) of title 38, United States Code, is amended to read as follows:
				
 (4)Such medical directors and directors of Veterans Integrated Service Networks as may be appointed to suit the needs of the Department, who, to the extent practicable, shall be a qualified doctor of medicine, a qualified doctor of dental surgery or dental medicine, or other qualified medical professional..
			(b)Pay
 (1)In generalSubchapter IV of chapter 74 of title 38, United States Code, is amended by adding after section 7459 the following new section:
					
						7460.Medical directors and directors of Veterans Integrated Service Networks
 (a)Elements of payPay for covered directors shall consist of the following elements: (1)Base pay as provided for under subsection (b).
 (2)Market pay as provided for under subsection (c). (b)Base payEach covered director is entitled to base pay determined under subsection (a)(1) of section 7404 of this title.
							(c)Market pay
 (1)Each covered director is eligible for market pay under this subsection. (2)Market pay shall consist of pay intended to reflect the recruitment and retention needs for the assignment (as defined by the Secretary) of a particular covered director.
 (3)The annual amount of the market pay payable to a covered director shall be determined by the Secretary on a case-by-case basis.
 (4)In determining the amount of market pay for covered directors, the Secretary shall— (A)consult two or more national surveys of pay for hospital directors, medical facility directors, or others individuals in similar positions, whether prepared by private, public, or quasi-public entities in order to make a general assessment of the range of pays payable to covered directors, as applicable; and
 (B)take into account— (i)the experience of the covered director in managing facilities or program offices of the Department;
 (ii)the experience of the covered director in managing medical facilities for other departments or agencies of the Federal Government, private entities, or non-profit entities;
 (iii)the complexity of the facility managed or to be managed by the covered director; (iv)the labor market for hospital directors, medical facility directors, or other individuals in similar positions, which may cover any geographic area the Secretary considers appropriate; and
 (v)such other considerations as the Secretary considers appropriate. (5)The amount of market pay of a covered director shall be evaluated by the Secretary not less often than once every two years. The amount of market pay may be adjusted as the result of such an evaluation. A covered director whose market pay is so evaluated shall receive written notice of the results of such evaluation.
								(d)Requirements and limitations on total pay
								(1)
 (A)Not less often than once every two years, the Secretary shall prescribe for Department-wide applicability the minimum and maximum amounts of annual pay that may be paid under this section to covered directors.
 (B)Amounts prescribed under subparagraph (A) shall be published in the Federal Register, and shall not take effect until at least 60 days after the date of publication.
 (2)The sum of the total amount of the annual rate of base pay payable to a covered director under subsection (b) and the market pay determined for the covered director under subsection (c) may not be less than the minimum amount, nor more than the maximum amount, specified pursuant to paragraph (1)(A).
 (3)In no case may the total amount of compensation paid to a covered director in any year exceed the amount of annual compensation (excluding expenses) specified in section 102 of title 3.
 (e)Treatment of payPay under subsections (b) and (c) shall be considered pay for all purposes, including retirement benefits under chapters 83 and 84 of title 5 and other benefits.
							(f)Ancillary effects of decreases in pay
 (1)A decrease in pay of a covered director resulting from an adjustment in the amount of market pay of the covered director under subsection (c) shall not be treated as an adverse action.
 (2)A decrease in pay of a covered director resulting from an involuntary reassignment in connection with a disciplinary action taken against the covered director is not subject to appeal.
 (g)Delegation of responsibilitiesThe Secretary may delegate to an appropriate officer or employee of the Department any responsibility of the Secretary under this section, except for the responsibilities of the Secretary under subsection (d)(1).
 (h)Covered directors definedIn this section, the term covered directors means medical directors and directors of Veterans Integrated Service Networks appointed under section 7306(a)(4) of this title..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 7459 the following new item:
					
						
							7460. Medical directors and directors of Veterans Integrated Service Networks..
 (3)Conforming amendmentsChapter 74 of such title is further amended— (A)in section 7404(a)(1) by striking The annual and inserting Except as provided by section 7460 of this title, the annual; and
 (B)in the heading for subchapter IV (and in the item relating to such subchapter in the table of sections at the beginning of such chapter), by striking health-care.
					3.Modification to annual determination of staffing shortages in Veterans Health Administration
 (a)In generalSubsection (a) of section 7412 of title 38, United States Code, is amended— (1)by striking the five occupations and inserting the five clinical occupations and the five nonclinical occupations; and
 (2)by striking throughout the Department and inserting with respect to each Veterans Integrated Services Network,. (b)Technical amendmentSubsection (b) of such section is amended by striking paragraph (1) and inserting subsection (a).
 4.Repeal of compensation panels to determine market pay for physicians and dentistsSection 7431(c) of title 38, United States Code, is amended— (1)by striking paragraph (4);
 (2)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively; and (3)in paragraph (6), as so redesignated, by striking under paragraph (6) and inserting under paragraph (5).
			5.Executive management fellowship program
 (a)Fellowship programChapter 7 of title 38, United States Code, is amended by adding at the end the following new subchapter:
				
					IIExecutive Management Fellowship Program
						721.Executive Management Fellowship Program
 (a)Fellowship programThere is in the Department an Executive Management Fellowship Program. The purpose of the program shall be to provide eligible employees of the Veterans Benefits Administration and the Veterans Health Administration with training and experience in the private sector.
							(b)Fellowship
 (1)A fellowship provided under this section is a one-year fellowship during which the eligible employee who is the recipient of the fellowship shall receive training at a private-sector entity that is engaged in the administration and delivery of health care or other services similar to the benefits administered by the Secretary.
 (2)The Secretary shall enter into such agreements with private-sector entities as are necessary to carry out this section.
 (c)Selection of recipientsIn August of each year, the Secretary shall select not fewer than 18 and not more than 30 eligible employees to receive a fellowship under this section. To the extent practicable, the Secretary shall select such eligible employees from among eligible employees who are veterans in a manner that is reflective of the demographics of the veteran population of the United States.
 (d)Eligible employeesFor the purposes of this section, an eligible employee is an employee of the Veterans Benefits Administration or the Veterans Health Administration who—
 (1)is compensated at a rate of basic pay not less than the minimum rate of basic pay payable for grade GS–14 of the General Schedule and not more than either the minimum rate of basic pay payable to a member of the Senior Executive Service under section 5382 of title 5, United States Code, or the minimum rate of basic pay payable pursuant to chapter 74 of this title, as the case may be;
 (2)enters into an agreement with the Secretary under subsection (e); and (3)submits to the Secretary an application containing such information and assurances as the Secretary may require.
 (e)AgreementsAn agreement between the Secretary and a recipient of a fellowship shall be in writing, shall be signed by the recipient, and shall include the following provisions:
 (1)The Secretary’s agreement— (A)to provide the recipient with a fellowship under this section; and
 (B)to afford the participant the opportunity for employment in the Veterans Benefits Administration or the Veterans Health Administration (subject to the availability of appropriated funds for such purpose and other qualifications established in accordance with section 7402 of this title).
 (2)The recipient’s agreement— (A)to accept the fellowship;
 (B)after completion of the fellowship, to serve as a full-time employee in the Veterans Benefits Administration or the Veterans Health Administration for at least two years as specified in the agreement; and
 (C)that, during the two-year period beginning on the last day of the fellowship, the recipient will not accept employment in the same industry as the industry of the private entity at which the recipient accepts the fellowship.
 (3)A provision that any financial obligation of the United States arising out of an agreement entered into under this subchapter, and any obligation of the recipient which is conditioned on such agreement, is contingent upon funds being appropriated for educational assistance under this subchapter.
 (4)A statement of the damages to which the United States is entitled under this subchapter for the recipient’s breach of the agreement.
 (5)Such other terms as the Secretary determines are required to be included in the agreement. (f)Treatment of recipientsThe recipient of a fellowship under this section shall be considered an employee of the Department for all purposes, including for purposes of receiving a salary and benefits, and shall remain eligible for all promotion and incentive programs otherwise available to such an employee.
 (g)Report to CongressNot later than 60 days after completing a fellowship under this section, a recipient of the fellowship shall submit to the Secretary a report on the fellowship. Each such report shall describe the duties of the recipient during the fellowship and any recommendations of the recipient for the application of industry processes, technologies, and best practices. Not later than seven days after receiving each such report, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives such report without change.
 (h)Private-Sector entity definedIn this section, the term private-sector entity includes an entity operating under a public-private partnership.. (b)Deadline for implementationNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall implement the Executive Management Fellowship Program required under section 721 of title 38, United States Code, as added by subsection (a).
 (c)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new items:
				
					
						Subchapter II—Executive Management Fellowship Program
						721. Executive Management Fellowship Program..
			6.Accountability of leaders for managing the Department of Veterans Affairs
 (a)In generalChapter 7 of title 38, United States Code, is amended by inserting after section 709 the following new section:
				
					709A.Annual performance plan for political appointees
 (a)In generalThe Secretary shall conduct an annual performance plan for each political appointee of the Department that is similar to the annual performance plan conducted for an employee of the Department who is appointed as a career appointee (as that term is defined in section 3132(a)(4) of title 5) within the Senior Executive Service at the Department.
 (b)Elements of planEach annual performance plan conducted under subsection (a) with respect to a political appointee of the Department shall include an assessment of whether the appointee is meeting the following goals:
 (1)Recruiting, selecting, and retaining well-qualified individuals for employment at the Department. (2)Engaging and motivating employees.
 (3)Training and developing employees and preparing those employees for future leadership roles within the Department.
 (4)Holding each employee of the Department that is a manager accountable for addressing issues relating to performance, in particular issues relating to the performance of employees that report to the manager.
 (c)Definition of political appointeeIn this section, the term political appointee means an employee of the Department who holds— (1)a position which has been excepted from the competitive service by reason of its confidential, policy-determining, policy-making, or policy-advocating character; or
 (2)a position in the Senior Executive Service as a noncareer appointee (as such term is defined in section 3132(a) of title 5)..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title is amended by inserting after the item relating to section 709 the following new item:
				
					
						709A. Annual performance plan for political appointees..
			7.Modification to veterans preference
 (a)Active duty requirementSection 2108(1)(B) and (D) of title 5, United States Code, are amended by striking consecutive in each instance it appears and inserting cumulative. (b)Expansion of eligibility of retired veteransSection 2108(4) of title 5, United States Code, is amended to read as follows:
				
 (4)preference eligible includes a retired member of the armed forces; and. (c)Veterans preference for VA senior executives (1)In generalTo the greatest extent practicable and notwithstanding the matter following subparagraph (H) of section 2108(3) of title 5, United States Code, the Secretary of Veterans Affairs shall give a hiring preference to any preference eligible when selecting an individual for appointment to a senior executive position.
 (2)DefinitionsFor purposes of this subsection— (A)the term preference eligible has the meaning given such term in section 2108(3) of title 5, United States Code; and
 (B)the terms individual and senior executive position have the meaning given such terms in paragraphs (1) and (3), respectively, of section 713(g) of title 38, United States Code.
 (3)Conforming amendmentSection 2108(3) of title 5, United States Code, is amended in the matter following subparagraph (H) by inserting (except as provided for under section 8(c) of the To improve the authority of the Secretary of Veterans Affairs to hire and retain physicians and other employees of the Department of Veterans Affairs, and for other purposes Act of 2016) after members of, the Senior Executive Service.
				8.Reemployment of former employees
 (a)In generalThe Secretary of Veterans Affairs may noncompetitively appoint a qualified former employee to any position within the competitive service or any excepted service position under chapter 74 of title 38, United States Code, at the Department of Veterans Affairs that is one grade higher than the grade of the position at the Department most recently occupied by the employee.
 (b)LimitationThe Secretary may not appoint a qualified former employee to a position that is more than one grade (or equivalent) higher than the position at the Department most recently occupied by the employee.
 (c)Definition of qualified former employeeFor purposes of this section, the term qualified former employee means any individual who— (1)formerly occupied any position at the Department of Veterans Affairs within 2 years before applying for reemployment at the Department;
 (2)voluntarily left such position, or was subject to a reduction in force, and had a satisfactory performance record while occupying such position; and
 (3)since leaving such position has maintained licensing requirements, related to the position, if any, and gained skill, knowledge, or other factors related to the position.
				9.Recruiting database
 (a)EstablishmentThe Secretary of Veterans Affairs shall establish a single database that lists each vacant position in the Department of Veterans Affairs that the Secretary determines is critical to the mission of the Department, difficult to fill, or both.
 (b)Qualified applicantIf the Secretary determines that an applicant for a vacant position listed in the database established under subsection (a) is qualified for such position but does not select the applicant for such position, the Secretary, at the election of the applicant, shall consider the applicant for other similar vacant positions listed in the database for which the applicant is qualified.
 (c)Prolonged vacanciesIf the Secretary does not fill a vacant position listed in the database established under subsection (a) after a period determined appropriate by the Secretary, the Secretary—
 (1)shall ensure that applicants described in subsection (b) are considered for such position; and (2)shall use the database established under subsection (a) to assist in filling such position.
 (d)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the use and efficacy of the database established under subsection (a).
			10.Human resources academy
 (a)In generalThe Secretary of Veterans Affairs shall provide to human resources professionals of the Veterans Health Administration of the Department of Veterans Affairs training on how to best recruit and retain employees of the Veterans Health Administration, including with respect to any recruitment and retention matters that are unique to the Veterans Health Administration pursuant to chapter 74 of title 38, United States Code, or other provisions of law. The Secretary shall provide such training in a manner that the Secretary determines appropriate in light of budget, travel, and other constraints.
 (b)Amount of trainingThe Secretary shall ensure that each human resources professional of the Veterans Health Administration receives the training described in subsection (a)—
 (1)as soon as practicable after being hired by the Secretary as a human resource professional; and (2)annually thereafter.
 (c)CertificationThe Secretary shall require that each human resources professional of the Veterans Health Administration, upon the completion of the training described in subsection (a), certifies that the professional received the training and understands the information provided by the training.
 (d)Annual reportThe Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate an annual report on the training described in subsection (a), including the cost of providing such training and the number of human resources professionals who received such training during the year covered by the report.
 11.Promotional opportunities for technical expertsNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish a promotional track system for employees of the Department of Veterans Affairs that the Secretary determines are technical experts pursuant to regulations prescribed by the Secretary for purposes of carrying out this section. Such system shall—
 (1)provide any such employee the opportunity to advance within the Department without being required to transition to a management position; and
 (2)for purposes of achieving career advancement— (A)provide for the establishment of new positions within the Department; and
 (B)notwithstanding any other provision of law, provide for increases in pay for any such employee. 12.Comptroller General study on succession planning (a)StudyThe Comptroller General of the United States shall conduct a study on each of the following:
 (1)The succession planning at each medical facility of the Department of Veterans Affairs. (2)The succession planning at the Veterans Benefits Administration and the National Cemetery Administration of the Department.
 (b)ElementsThe study under subsection (a) shall include, for each entity studied under the study, the following:
 (1)A determination of the mission-critical positions within the entity and the vacancy risk of such positions.
 (2)An analysis of the future needs for mission-critical positions and gaps within the existing talent pool of the entity.
 (3)A description of strategies to close skill gaps through the use of training for existing staff, targeted recruitment, and hiring.
 (4)A plan to regularly evaluate progress of staff and update existing succession plans using clear and measurable metrics and benchmarks.
 (5)A demonstration of the capacity of the entity to execute succession plans with successful succession management strategies.
 (6)Any other matters the Comptroller General determines appropriate. (c)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report containing each study conducted under subsection (a).
			13.Information on hiring effectiveness
 (a)In generalThe Secretary of Veterans Affairs shall measure and collect information on indicators of hiring effectiveness as follows:
 (1)With respect to recruiting and hiring— (A)the ability to reach and recruit well-qualified talent from diverse talent pools, including sources of candidates for mission-critical occupations;
 (B)the use and impact of special hiring authorities and flexibilities to recruit most qualified applicants, including the use of student internships as a talent pool for permanent hires;
 (C)the use and impact of special hiring authorities and flexibilities to recruit diverse candidates, including veteran, minority and disabled candidates;
 (D)the use and impact of special hiring authorities and flexibilities to recruit candidates for mission-critical occupations and occupations with shortages;
 (E)the age, educational level, and source of applicants; (F)the length of time between the date on which a position is advertised and the date on which a first offer of employment is made;
 (G)the length of time between the date on which a first offer of employment for a position is made and the date on which a new hire starts in that position;
 (H)the number of internal and external applicants for positions; and (I)the number of offers accepted compared to the number of offers made for permanent positions.
 (2)With respect to the hiring authority— (A)the satisfaction of the hiring authority with—
 (i)the quality of new hires; (ii)the match between the skills of newly hired individuals and the needs of the Department;
 (iii)the hiring process and hiring outcomes after the first year of the employment of a new hire; and (iv)the length of time that elapses to fill a position and for a new hire to begin working in a new position; and
 (B)mission-critical deficiencies filled by new hires and the connection between mission-critical deficiencies and annual agency performance.
 (3)Satisfaction of employment applicants with the hiring process, including with respect to the clarity of job announcement, reasons for withdrawal of applications, user-friendliness of the application process, communication regarding status of application, and timeliness of hiring decision.
 (4)With respect to a newly hired employee— (A)the satisfaction of the employee with the hiring process as described in paragraph (3);
 (B)the satisfaction with the process of joining and becoming oriented with the Department, including with respect to the timeliness of such process after the hiring decision, the orientation process, and being provided with timely and useful new employee information and assistance after the hire is made but before the new hire starts in that position and after the new hire has begun;
 (C)attrition and reasons for leaving; (D)investment in training and development for the employee during the first year of employment; and
 (E)significant barriers to the effective recruitment, selection, joining and becoming oriented with the Department, and retention of employees.
 (b)Disaggregation of dataTo the extent practicable and in a manner which protects personally identifiable information of applicants and employees, the Secretary shall collect and report data collected under subsection (a) disaggregated by facility or Veterans Integrated Service Network.
			(c)Reports
 (1)In generalOn an annual basis, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report of the information collected under subsection (a).
 (2)Availability of recruiting and hiring informationOn an annual basis, the Secretary shall make publicly available the information collected under subsection (a) in a consistent and machine-readable format to allow for a comparison of hiring effectiveness and experience by Veterans Integrated Service Network or comparable public or private sector organization.
				14.Employment of students and recent graduates
 (a)In generalThe Secretary of Veterans Affairs shall prescribe regulations to allow for excepted service appointments of students and recent graduates leading to conversion to career or career conditional employment of a student or recent graduate of a qualifying educational institution, as defined by the Department.
 (b)ApplicabilityThe conversion authority described in subsection (a) shall be applicable to individuals in good standing who—
 (1)are employed in a qualifying internship or fellowship program at the Department; (2)are employed in the Department in a volunteer capacity and performing substantive duties comparable to those of individuals in internship or fellowship programs and meet the required number of hours for conversion; or
 (3)are employed in the Department under a contract or agreement with an external nonprofit organization and performing substantive duties comparable to those of individuals in internship or fellowship programs.
 (c)UniformityFor the purposes of subsections (b)(2) and (b)(3), hours of work performed by an individual employed shall be considered equal to those performed by an individual employed in a qualifying internship or fellowship program by the Department.
			15.Exit surveys
 (a)In generalThe Secretary of Veterans Affairs shall develop and carry out a standardized exit survey to be voluntarily completed by career and noncareer employees and executives of the Department of Veterans Affairs who voluntarily separate from the Department. Such exit survey shall be developed in consultation with an appropriate non-Department entity with experience developing such surveys.
 (b)Survey contentThe survey shall include, at a minimum— (1)reasons for leaving the Department;
 (2)efforts made by the supervisor of the employee to retain the individual; (3)the extent of job satisfaction and engagement during the employment;
 (4)the intent of employee to either remain employed within the Federal Government or to leave employment with the Federal Government; and
 (5)such other matters as the Secretary determines appropriate. (c)Anonymity of survey contentThe Secretary shall ensure that, to the extent possible, data collected under subsection (a) is anonymized and personally identifiable information is removed.
 (d)Sharing of survey dataThe Secretary shall ensure that the results of the survey required by subsection (a) are shared on an annual basis with directors and managers of facilities of the Department and the Veterans Integrated Service Networks.
 (e)ReportNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report containing the aggregate results of the exit survey under subsection (a) covering the year prior to the report. The report shall include—
 (1)an analysis of the most common reasons employees choose to leave the Department; (2)steps the Secretary is taking to improve retention, particularly for mission-critical occupations;
 (3)the demographic characteristics of employees choosing to leave the Department; (4)any legislative barriers to improving employee retention; and
 (5)the number of employees who took the exit survey under subsection (a).  